Citation Nr: 1519314	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to April 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss, evaluated as noncompensable.  The Veteran appealed the noncompensable rating.  

In January 2009, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

In a February 2012 letter the Veteran stated that he was seeking a 10 percent rating for his bilateral hearing loss.  By rating action in September 2012, the RO granted the Veteran a 10 percent rating, effective from April 18, 2012.  

In October 2012, the Veteran has expressed continued dissatisfaction with the initial noncompensable disability rating currently assigned for his bilateral hearing loss disability dating prior to April 18, 2012, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In February 2012 and April 2014, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1. Audiometric examinations correspond to no greater than a level II hearing loss for the right and left ears.

2. The Veteran has not been shown to have symptoms of bilateral hearing loss that are not contemplated by the rating criteria for that disability. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial schedular compensable disability rating for bilateral hearing loss are not met.  See 38 U.S.CA. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2014). 

3. The criteria for application of the extraschedular rating provisions for the Veteran's hearing loss disability have not been met and referral to the Director of the Compensation and Pension Service is not warranted. 38 C.F.R. § 3.321(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in January and April 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The January 2008 letter notified the Veteran of the information and evidence necessary to substantiate his claim for service connection for hearing loss.  The April 2008 letter notified the Veteran of the information and evidence necessary to establish entitlement to an increased rating.  Additionally, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Both the January and April 2008 letters notified the Veteran of regulations pertinent to the establishment of effective dates and disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also met its duty to assist the Veteran in the development of the claims.  VA treatment records and examinations have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the claim on appeal.

The Veteran was afforded VA audiology examinations to determine the nature and severity of his bilateral hearing loss disability in February and October 2008.  These examinations are adequate for the purpose of adjudication of the claim for increase.  The examination reports reflect that the examiners reviewed the Veteran's reported and/or documented medical and audiological history of his hearing loss disability, recorded current complaints, conducted appropriate examinations responsive to the relevant rating criteria, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examiners also fully described the Veteran's reported functional effects caused by his hearing loss and tinnitus disabilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  The Board, therefore, concludes that the examinations, in combination with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board acknowledges the Veteran's contention in his March 2008 notice of disagreement that audiometric findings during the February 2008 VA QTC examination were flawed because hearing loss in his right ear has always been worse that hearing loss in his left ear.  In that regard, the Board notes that audiometric findings contained in a private September 2007 audiometric evaluation, which the Veteran contends shows that an initial compensable evaluation for his bilateral hearing loss is warranted, also suggests that hearing was worse in his left ear as opposed to his right ear.  Thus, the Board finds no reason why audiometric findings obtained during the February 2008 VA QTC examination may be flawed.  

The Board also acknowledges the Veteran's contention in his December 2008 VA Form 9 that audiometric findings contained in report of the October 2008 VA examination are flawed due to bias of the examiner.  The Veteran indicated that he purposefully said that he heard a noise during testing when he had not heard a noise.  In this regard, the Board notes that the Veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008).  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz; and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.

In this case, the Veteran seeks a 10 percent rating for his bilateral hearing loss from the grant of service connection in September 2007 until the grant of a 10 percent rating on April 18, 2012.  He asserts that symptoms associated with his bilateral hearing loss prior to April 18, 2012, presented a greater degree of impairment than the initially assigned non-compensable evaluation indicates.

For the period prior to April 18, 2012, audiometric testing occurred during VA audiological examinations in February and October 2008.

On VA audiological examination in February 2008, puretone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 30, 45, 55, 65, and 75 in the right ear; and 15, 20, 55, 80, and 85 in the left ear.  Puretone threshold averages were 60 decibels in the right and left ears.  Speech audiometry on Maryland CNC speech recognition test showed a speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Application of the results from the February 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing loss in the right and left ears.  Where hearing loss is at Level II in both ears, a noncompensable (zero percent) evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2014).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

On VA audiological examination in October 2008, puretone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 35, 50, 55, 60, and 70 decibels in the right ear; and 10, 25, 60, 75, and 70 in the left ear.  Puretone threshold averages were 59 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry on Maryland CNC speech recognition test showed a speech recognition ability of 96 percent in the right and left ears.   

Application of the results from the October 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing loss in the right and left ears.  Where hearing loss is at Level II in both ears, a noncompensable (zero percent) evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2014).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

The Board acknowledges the Veteran's contention that findings during audiometric testing during VA audiology consultation in May 2008 reflect that his current hearing loss disability should be evaluated as 10 percent disabling.  Unfortunately, a review of the May 2008 VA audiology consultation shows that the Veteran presented for audiological evaluation at that time for the purpose of obtaining new hearing aids.  In that regard, the Board notes that VA audiological evaluations conducted for the purpose of obtaining new hearing aids found within VA outpatient treatment records cannot be used to support a claim for increase for hearing loss because such evaluations are conducted differently than VA audiological examinations for the purpose of determining entitlement to VA compensation and are not conducted in accordance with the requirements set forth in 38 C.F.R. § 4.85.  Simply put, VA hearing aid evaluations are not done to determine hearing acuity, but rather to fit the Veteran with a hearing instrument to fit his or her particular audiometric demands. As such, audiometric findings in report of the May 2012 VA audiological consultation are not considered ratable evidence that may be used in support of his claim for increased for bilateral hearing loss.  

The Board also acknowledges the Veteran's contention that audiometric findings contained in report of a September 2007 private audiological evaluation, if found to be acceptable for VA rating purposes, would tend to indicate that he is entitled to a compensable rating for his bilateral hearing loss during this period.  However, the private report does not indicate whether the Veteran's speech discrimination scores were based on the Maryland CNC test.  

In accordance with the Board's April 2014 remand, in May 2014, the AMC attempted to obtain authorization from the Veteran necessary to enable VA to seek clarification as to whether speech discrimination scores reported in the September 2007 private audiological evaluation were obtained using the Maryland CNC test.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  In June 2014 correspondence, however, the Veteran indicated that both he and his representative tried to obtain this information from the facility at which the private September 2007 audiometric evaluation was conducted, however, the facility reportedly went out of business or closed in 2010.  As it remains unclear whether speech discrimination scores obtained during the September 2007 private audiological evaluation were obtained using the Maryland CNC speech discrimination test, report of the September 2007 private audiological evaluation is not ratable evidence that may be used in support of the claim for an initial compensable evaluation prior to April 18, 2012.

The Board acknowledges the Veteran's frustration that he was not asked to clarify whether speech discrimination test results obtained during the private September 2007 audiological evaluation were obtained the Maryland CNC speech discrimination test when he first submitted such evidence in 2007.  In that regard, the Board notes that it was not common practice for VA to seek clarification as to whether the Maryland CNC speech discrimination test was used during private audiometric evaluations until the Court's holding in Savage in 2011.  

The Board also acknowledges the Veteran's report that the Maryland CNC test was in fact used during the September 2007 private audiological evaluation, however, the Board finds his statement in that regard to be not credible as it is inconsistent with his statement dated in October 22, 2014, which states that he had never even heard of the Maryland CNC word list. See Caluza v. Brown, 7 Vet. App. 498 (1995) (noting that VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

On review, for the period prior to April 18, 2012, the ratable audiometric findings on VA examinations in February and October 2008 are reflective of findings consistent with the assignment of a noncompensable evaluation for the Veteran's bilateral hearing loss disability.  Findings on those examinations do not show that a higher compensable evaluation is warranted for the Veteran's bilateral hearing loss disability at any time prior to April 18, 2012.

In light of the foregoing, there is no ratable evidence that the Veteran's hearing loss meets the criteria for an initial compensable rating.  In reaching this conclusion, the Board has not overlooked the Veteran's statements, as well as lay statements received from his spouse, siblings and friends with regard to the severity of his hearing loss and any associated functional effects, which will be further discussed below.  The Veteran and his spouse, siblings and friends are competent to report on factual matters of which they had firsthand knowledge, e.g., the Veteran experiencing trouble hearing and others experiencing difficulty communicating with him due to his difficulty understanding or hearing conversation.  The Board has considered his contentions and the contentions of his friends and family to the effect that his hearing loss is worse than the criteria associated with a noncompensable evaluation and that it presents a "severe handicap."  The Board finds the Veteran's and others' reports of his decreased hearing to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the record does not reflect that the Veteran or his friends and family are competent to assign specific numerical audiological findings to his hearing impairment.  Moreover, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann, 3 Vet. App. at 345.  Accordingly, the objective medical findings provided by the VA examiners following audiometric testing have been accorded greater probative weight than the lay contentions of the Veteran and his family and friends.

The current noncompensable evaluation assigned for the period prior to April 18, 2012, is reflected by the ratable evidence of record and there is no indication that the findings on the February and October 2008 VA audiological examinations are inadequate.  The probative medical evidence does not show the Veteran's hearing loss has reached the criteria necessary for the assignment of a compensable evaluation at any time prior to April 18, 2012.  See Fenderson, supra.  Thus, the Veteran's claim for an initial compensable evaluation for bilateral hearing loss cannot be granted.

Extraschedular Consideration 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports difficulty hearing in the presence and absence of background noise and with and without use of his hearing aids.  Statements of his friends and family and of the October 2008 VA examiner have stated that the Veteran's hearing loss disability affects his ability to watch TV with his wife due to the Veteran's need to have the volume at a level that is uncomfortable for her, and his ability to engage in conversations.  The current noncompensable rating under Diagnostic Code 6100 is specific for such symptomatology.  

In particular, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Thus, the functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.  There mere fact that his rating is noncompensable does not place render his hearing loss disability outside the nature of disability that is contemplated by the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As the preponderance of the evidence is against the claim for increase, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,54-56(1990). 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to April 18, 2012, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


